department of the treasury internal_revenue_service washington d c nov set ep rac tl ‘ tax_exempt_and_government_entities_division u i l kekrerearerreirrrreie rerkrerireeeraar i ii hk rrekaaiakrreearere legend taxpayer a huikkenkeeeereeeereekee ira xx kriekerereererereareraiar amount d amount e hakkkenrereeereererekte khatri ae bank b kekrekrkerrereerereeerer amount f account h rekhekhererereaarreaeaer rakhi rerreeerer dear rrkrekerererareeererereese this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a who i sec_77 years old maintained an individual_retirement_arrangement ira x with bank b since taxpayer a has attained her required_beginning_date she has been receiving annual distributions from ira x as required under code sec_401 information submitted with this request indicates that taxpayer a’s annual required_minimum_distribution for tax_year is amount d documentation submitted by taxpayer a indicates that on date she completed a bank b ira withdrawal statement requesting pha dn iddnidbbinebiibekik that bank b make a distribution to her for the following reason normal distribution for tax year’ even though taxpayer a requested a normal distribution for the tax_year bank b on date made a lump sum distribution of the entire proceeds of ira x to taxpayer a documentation submitted by taxpayer a indicates that on date amount f amount e less amount d was deposited into account h a money market account she also maintains with bank b subsequent to the date distribution of amount f from ira x bank b stamped ira x as closed taxpayer a asserts that she at the time she made the withdrawal of amount f she assumed that she was rolling amount f over to another ira time-deposit that was similar to the one in which amount f investment sponsored by bank b was previously invested taxpayer a further asserts that bank b misunderstood her instructions as indicated on the ira withdrawal statement and that she did not intend to take a total_distribution from ira x taxpayer a further states that she believed that amount f had been rolled over to another ira at bank b on july and was unaware that amount f had not been rolled over to another ira at bank b until she received a form 1099-r from bank b indicating a distribution from ira x in the amount of amount e taxpayer a asserts that she has not used any of amount f since it has been in account h and has submitted account statements for account h since amount f was deposited into that account that indicates that amount f continues to be held in that account based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount f from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of karr ania itaa ria iiia iii o such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that on date taxpayer a completed a bank b ira withdrawal statement requesting that bank b make a distribution to her as a normal distribution for the tax_year documentation submitted also indicates that bank b made a distribution of the entire proceeds of ira x to taxpayer a on date even though taxpayer a specifically requested her normal distribution for the tax_year taxpayer a asserts that even though a total_distribution was made from ira x on date she assumed that amount f was being rolled over to another time-deposit ira account because the investment in which amount f was held had matured further taxpayer a states that she did not intend take a total_distribution from ira x as evidenced by the fact that she deposited the entire proceeds of ira x less her required_minimum_distribution amount into another account with bank b on the same day as she received the distribution from ira x taxpayer a asserts that inn nn idnndnndnneeiidiiiees she believed that amount f had been rolled over to another ira with bank b on date and was unaware that amount f had not been rolled over to another ira with bank b until she received a form 1099-r from bank b indicating that a total_distribution had been made from ira x during tax_year taxpayer a asserts that amount f remains in account h as supported by account statements and that she has not used amount f since it has been in account h therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f from ira x taxpayer is granted a period of days from the date of this ruling to contribute amount f less the amount required to be distributed to her pursuant to code sec_401 for tax_year to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount f less the code sec_401 required_minimum_distribution amount for will be considered rollover_contribution within the meaning of sec_408 of the code taxpayer a is over and therefore has attained her required_beginning_date for purposes of code sec_401 in this regard this ruling does not authorize the rollover of any portion of amount f that may be required to be distributed to taxpayer a by code sec_401 this ruling assumes that ira x satisfied the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office you have any if se questions concerning this ruling please contact sincerely yours manager employee_plans technical group
